DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 2 and 16 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Buchner  et al. ‘606.
The PG Pub to Buchner et al. discloses (paragraph [0050] - paragraph [0074]; claims 31 and 53; figure 1):

a method for electronically controlling a brake unit (1), more particularly a pneumatic brake unit, with two brake systems (front axle, rear axle), more particularly pneumatic brake systems, in an automatically controllable vehicle combination (tractor-trailer combination), more particularly a commercial vehicle combination, having at least the following steps:

-    reading in a request signal (see claim 1, characteristic variable for detecting the encroachment of the trailer) for automatic electronic actuation of service brakes in a towing vehicle brake system of a towing vehicle or of a trailer brake system of a trailer of the vehicle combination, wherein an automatically 

-    monitoring and plausibility-checking the request signal in order to ascertain whether the automatically requested vehicle target acceleration or the automatically requested vehicle target speed are or can be output completely or correctly by the respective service brakes (see paragraph [0067], iTCM);

-    outputting a trailer redundancy control signal to the trailer brake system if the automatically requested vehicle target acceleration or the automatically requested vehicle target speed is not or cannot be output completely or correctly (see paragraph [0067], iTCM in the case of a fault), as per claim 1.

Buchner et al. also discloses (paragraph [0050] - paragraph [0070]; claims 31 and 53; figure 1):

an electrically controllable brake system (1) in an automatically controllable vehicle combination comprising at least one towing vehicle and one trailer, more particularly suitable for carrying out the method according to one of the preceding claims, having at least:

a towing vehicle brake system having at least one towing vehicle brake circuit and a trailer brake system having at least one trailer brake circuit for braking the vehicle combination (tractor-trailer combination) by means of towing vehicle service brakes and trailer service brakes,



an assistance control unit (see VCU, iTCM) for automatically specifying a request signal (see claim 1, characteristic variable for detecting the encroachment of the trailer),

a central control unit (VCM, DRM, iTCM) for outputting electric control signals (Can) to at least one towing vehicle axle modulator (DRM) in the towing vehicle brake system and at least one trailer axle modulator (iTCM) in the trailer brake system (see 38, 36) in accordance with the request signal (see claim 1, characteristic variable for detecting the encroachment of the trailer) or of the actuating signal (pressure demand), a trailer plug connection (CAN Network, VCU, iTCM) for transmitting signals from the towing vehicle to the trailer,

wherein furthermore a monitoring unit (iTCM) is provided, which is arranged in a data line (CAN network) leading to the trailer brake system and which is designed to monitor and check the plausibility of complete or correct outputting of the automatically requested request signal and to output a trailer redundancy signal (pressure output) to the trailer brake system if the output is not or cannot be performed completely or correctly, in order to brake the vehicle combination via the trailer and

to transfer the vehicle combination to a safe state, as per claim 16.
[0050] The control device can be formed by a separate control unit or else by 
an electronic control unit which is already present, in particular by a vehicle 
control unit, a brake control unit of the brake device or by the control unit 
of an electro-pneumatic trailer control module of the traction vehicle-trailer 

 
[0051] The method described above is explained only for the case of forward 
travel and which may be for the case of forward travel above a predefined 
minimum speed. 
 
[0052] Advantageous developments of the invention can be found in the 
descriptions herein, the description and the drawings.  The advantages of 
features and of combinations of a plurality of features which are specified in 
the introduction to the description are merely exemplary and can come into 
effect alternatively or cumulatively without the advantages necessarily having 
to be achieved by embodiments according to the invention. 
 
[0053] Further features can be found in the drawings, in particular the 
illustrated geometries and the relative dimensions for a plurality of 
components with respect to one another and their relative arrangement and 
operative connection.  The combination of features of different embodiments of 
the invention or of features of different descriptions herein may also differ 
from the selected back-references of the descriptions herein and is herewith 
suggested.  This also relates to features which are illustrated in separate 
drawings or specified in the description thereof.  These features can also be 
combined with features of different descriptions herein.  Features for other 
embodiments of the invention which are disclosed in the descriptions herein can 
also be dispensed with. 

[0054] Identical or identically acting components and assemblies are 
respectively denoted by the same reference numbers in different embodiments. 
 
[0055] An exemplary embodiment of the invention is illustrated below in the 
drawing and explained in more detail in the following description. 
 
 
DETAILED DESCRIPTION: 
 
 
BRIEF DESCRIPTION OF THE DRAWING 
 
[0056] The FIGURE shows a schematic illustration of a brake system of a 
traction vehicle as part of a brake device of a traction vehicle-trailer 
combination which is operated according to the method according to the 
invention. 
 
DETAILED DESCRIPTION 
 
[0057] The FIGURE illustrates an electro-pneumatic brake system 1 of a traction 
vehicle as part of a brake device of a traction vehicle-trailer combination 
which is operated according to the inventive method. 
 

pressure are modulated in accordance with activation of a foot pedal 2 by a 
two-channel foot brake module 4 in a front axle channel 6 and in a rear axle 
channel 8 by a separate compressed air reservoir 10, 12 in each case on the 
basis of a reservoir pressure.  Furthermore, the foot brake module 4 also 
comprises an electrical channel 14 which inputs an electrical braking request 
signal into a vehicle control unit VCU via a vehicle data bus CAN as a function 
of the activation of the foot pedal 2, which vehicle control unit VCU 
subsequently actuates, via the vehicle data bus CAN, an, for example, 
two-channel pressure regulating module DRM for the rear axle which pressure 
regulating module DRM contains for each channel--right and left 
channels--solenoid valves (inlet valve, outlet valve, backup valve) and may 
also include a relay valve as well as a pressure sensor in order to apply a 
corresponding brake pressure in a brake cylinder 16 of the right-hand wheel and 
in a brake cylinder 18 of the left-hand wheel of the rear axle as a function of 
the electrical actuation of said pressure sensor by the vehicle control unit 
VCU.  Only in the event of a failure of the electric brake circuit does the 
rear axle pressure which is modulated by the foot brake module 4 in the rear 
axle channel 8 come into effect in the formation of the brake pressure at the 
rear axle by a backup solenoid valve which is integrated into the pressure 
regulating module DRM. 
 
[0059] The pressure regulating module DRM also contains a separate control unit 
in order, for example, to be able to carry out a brake slip control operation 

take place, the pressure regulating module DRM is connected to the compressed 
air reservoir 10 for the rear axle. 
 
[0060] In contrast, a pressure regulating module is not present at the front 
axle but instead a separate ABS pressure control valve PCV is present for each 
front wheel, the said ABS pressure control valve PCV applying the front axle 
pressure, modulated by the foot brake module 4, to brake cylinders 20 of the 
front axle when the front wheels are experiencing brake slip in a permitted 
fashion, and temporarily lowers or maintains this front axle pressure when the 
front wheels are experiencing brake slip in a non-permitted fashion.  For the 
sake of clarity, the FIGURE shows only one brake cylinder 24 for a wheel of the 
front axle, which brake cylinder 20 is connected to the front axle channel 6 of 
the foot brake module 4 via a pneumatic line 30 in which the ABS pressure 
control valve PCV is arranged. 
 
[0061] A further pneumatic line 24 branches off from the pneumatic line 30 for 
the front axle channel 6 and opens into a pneumatic control inlet 42 of an 
electro-pneumatic trailer control module iTCM.RTM., which inverts in a known 
fashion the control pressure present at its pneumatic control inlet 42, here, 
for example, the front axle pressure, and modulates a corresponding trailer 
brake pressure at its pressure outlet 22 which is connected to the "brake" 26 
coupling head for the trailer.  Furthermore, the trailer control module 
iTCM.RTM.  is connected to a compressed air reservoir 28 for the trailer, and a 

 
[0062] The electro-pneumatic trailer control module iTCM.RTM.  contains local 
intelligence in form of a separate control unit which is informed about the 
front axle pressure prevailing in the pneumatic line 30 for the front axle 
channel 6 by a pressure sensor 32 arranged in this pneumatic line 30. 
 
[0063] Finally, a parking brake module PBM is connected to a further pneumatic 
control inlet 43 of the trailer control module iTCM.RTM.  and inputs into the 
control inlet 43 a pneumatic parking brake request signal for the trailer 
brakes, which parking brake request signal is adjusted at the parking brake 
module PBM, for example manually by a parking brake lever 34.  Furthermore, the 
parking brake module PBM is connected to spring-loaded brake cylinder 46 of the 
traction vehicle, in order to vent the latter in order to apply the brake and 
ventilate it in order to release the brake. 
 
[0064] In addition, the trailer control module iTCM.RTM.  has a CAN interface 
36 via which its separate control unit communicates inter alia with the vehicle 
control unit VCU and receives relevant vehicle information and the pressure 
request of the service brake as an electrical signal. 
 
[0065] In the normal undisrupted driving operation, the foot brake module 4 
signals, by its electrical circuit 14, the brake target pressure as an 
electronic pressure request to the vehicle control unit VCU which processes the 

control module iTCM.RTM.  which is constructed in an analogous fashion to a 
pressure regulating module DRM and modulates, as a function of the pressure 
request, a trailer brake pressure to the "brake" coupling head 26, wherein the 
trailer control module has for this purpose in turn an inlet solenoid valve, an 
outlet solenoid valve and a relay valve.  The front axle pressure of the front 
axle channel 6 which is present at the pneumatic control inlet 42 does not come 
into effect until the electrical circuit described above has failed and an 
integrated backup solenoid valve opens. 
 
[0066] The "brake" coupling head 26 is coupled to a trailer-side pneumatic line 
(not shown here for reasons of scale) which is connected to a trailer-side 
trailer control valve (not shown here either) in order to generate a brake 
pressure for the trailer brakes as a function of the pressure applied by the 
traction vehicle. 
 
[0067] In the event of a fault, i.e. in the event of a failure of the 
electrical circuit 14, the pressure request which is present at the pneumatic 
control port 42 is used as the target pressure.  In this context, the trailer 
control module iTCM.RTM.  functions as a relay valve.  The parking brake 
pressure request at the control port 43 is modulated in inverted fashion, i.e. 
if there is no pressure present at the control port 43, corresponding pressure 
is modulated at the pressure outlet 22. 
 

regulating module RDM and the pressure control valves PCV can also be dispensed 
with, with the result that the brake cylinders of the rear axle 16, 18 are 
actuated directly by the rear axle channel 8, and the brake cylinder 20 of the 
front axle are actuated directly by the front axle channel 6 of the foot brake 
module 4. 
 
[0069] The electro-pneumatic brake device for traction vehicle-trailer 
combinations which is described above and is sufficiently well known is then 
modified in such a way that it can be controlled by the method described above. 
 
[0070] For this purpose, the control routines of the method may be implemented 
in the vehicle control unit VCU, with the result that when the service brake is 
not activated and when it is detected that the trailer is pushing onto the 
traction vehicle and that a predetermined pushing effect of the trailer has 
been reached or exceeded, the trailer brakes are automatically applied on the 
basis of these control routines.  In this context, the electrical channel of 
the trailer control module iTCM.RTM., which is connected to the vehicle data 
bus CAN by the CAN interface 36 and can receive the braking request of the 
vehicle control unit VCU for the trailer via the data bus CAN, is used.  The 
vehicle control unit VCU itself receives, via the vehicle data bus CAN, the 
signals from external sensors (for example sensor for engine rotational speed, 
longitudinal and lateral acceleration sensors 44, yaw rate sensor etc.) whose 
signals are necessary for the execution of the method and which can also be 

module DRM of the rear axle and/or in the trailer control module iTCM.RTM.. 
31.  A method for controlling a brake device in a traction vehicle-trailer 
combination, the method comprising: detecting, by an electronic control device, 
a trailer which pushes onto the traction vehicle in a driving state with an 
unactivated service brake;  and automatically activating, by the control 
device, when a predetermined pushing effect of the trailer is reached or 
exceeded a brake system of the trailer, a braking force when the service brake 
of the traction vehicle is not activated;  wherein the first parameter that the 
control device uses for detecting the pushing of the trailer onto the traction 
vehicle or to form this first parameter includes at least one of: a) the 
consumption of an operating medium for operating a drive machine of the 
traction vehicle, b) the driving torque generated by a drive machine of the 
traction vehicle and/or the output torque at at least one driven wheel of the 
traction vehicle, c) a signal representing the longitudinal deceleration of the 
traction vehicle and/or a signal representing the longitudinal deceleration of 
the trailer, d) the speed and/or the acceleration at which an activation 
element for setting the velocity of the traction vehicle is activated toward 
velocities which are lower than the current velocity, e) a difference or a 
quotient of a target traction vehicle speed, which is predefined via an 
actuation element which can be actuated by the driver and which has the purpose 
of infinitely variable adjustment of the transmission ratio and is recorded by 
the control device, and an actual traction vehicle speed which is recorded by 
the control device is used in the event of the traction vehicle having an 

activated by the driver and which has the purpose of infinitely variable 
adjustment of the transmission ratio, and f) the control device detects that 
the predetermined pushing effect of the trailer is reached or exceeded if the 
first parameter has reached, exceeded or undershot a predetermined limiting 
value assigned to the first parameter.
53.  A brake system of a traction vehicle and a trailer, comprising: a brake 
device;  and a controlling arrangement for controlling the brake device in the 
traction vehicle and the trailer, by performing the following: detecting, by an 
electronic control device, a trailer which pushes onto the traction vehicle in 
a driving state with an unactivated service brake;  and automatically 
activating, by the control device, when a predetermined pushing effect of the 
trailer is reached or exceeded a brake system of the trailer, a braking force 
when the service brake of the traction vehicle is not activated;  wherein the 
first parameter that the control device uses for detecting the pushing of the 
trailer onto the traction vehicle or to form this first parameter includes at 
least one of: a) the consumption of an operating medium for operating a drive 
machine of the traction vehicle, b) the driving torque generated by a drive 
machine of the traction vehicle and/or the output torque at at least one driven 
wheel of the traction vehicle, c) a signal representing the longitudinal 
deceleration of the traction vehicle and/or a signal representing the 
longitudinal deceleration of the trailer, d) the speed and/or the acceleration 
at which an activation element for setting the velocity of the traction vehicle 
is activated toward velocities which are lower than the current velocity, e) a 

predefined via an actuation element which can be actuated by the driver and 
which has the purpose of infinitely variable adjustment of the transmission 
ratio and is recorded by the control device, and an actual traction vehicle 
speed which is recorded by the control device is used in the event of the 
traction vehicle having an infinitely variable transmission with the activation 
element which can be activated by the driver and which has the purpose of 
infinitely variable adjustment of the transmission ratio, and f) the control 
device detects that the predetermined pushing effect of the trailer is reached 
or exceeded if the first parameter has reached, exceeded or undershot a 
predetermined limiting value assigned to the first parameter.





    PNG
    media_image1.png
    506
    554
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-15 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                 PTO-892
The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661